t c memo united_states tax_court john j petito petitioner v commissioner of internal revenue respondent docket no filed date john j petito pro_se melinda g williams and ronald buch for respondent memorandum opinion panuthos chief special_trial_judge this case is before the court on petitioner's motion to reconsider denial of motion to dismiss as explained in detail below we shall deny petitioner’s motion to reconsider section references are to the internal_revenue_code in effect during the years in issue rule references are to the tax_court rules_of_practice and procedure background petitioner an accountant is the sole shareholder of an s_corporation john j petito c p a p c petito corporation on date respondent issued a notice_of_deficiency to petitioner determining a deficiency in an addition to and an accuracy-related_penalty for fraud with respect to his income_tax_liability for the deficiency is attributable to respondent’s determination that petitioner failed to report income that he earned from petito corporation petitioner filed a timely petition contesting the notice_of_deficiency described above after respondent filed an answer to the petition petitioner filed a motion to dismiss the case ona variety of grounds including allegations that the notice_of_deficiency is frivolous and respondent’s agents conducted the audit in a negligent manner we denied petitioner’s motion to dismiss petitioner subsequently filed a motion for reconsideration alleging that the notice_of_deficiency is invalid on the ground that prior to issuing a deficiency_notice to petitioner respondent was obliged under secs the unified s_corporation audit and litigation procedures to issue a notice of s_corporation administrative adjustment fsaa to petito corporation petitioner contends that although petito -3- corporation would normally be excepted from the unified s_corporation audit and litigation procedures as a small_s_corporation within the meaning of sec_301_6241-1t c temporary proced admin regs fed reg date petito corporation made a valid election on its corporate_income_tax return to invoke the unified_audit and litigation procedures see sec_301_6241-1t c v b temporary proced admin regs supra pincite respondent filed an objection to petitioner’s motion asserting that petitioner had failed to provide any documentary_evidence such as petito corporation’s income_tax return to support the proposition that petito corporation made a valid election under sec_301_6241-1t c v b temporary proced admin regs supra respondent further argued that even assuming that petito corporation made such an election on its corporate_income_tax return respondent should be permitted to rely on petito corporation’s tax_return for on which petitioner failed to check box g which states check this box if this s corp is subject_to the consolidated audit procedures of sec_6241 through see inst before checking this box petitioner filed a reply to respondent’s objection asserting that respondent already had possession of petito corporation’s income_tax return petitioner further argued that the court should reject respondent’s alternative argument regarding petito corporation’s tax_return for this matter was called for hearing at the court’s motions session in washington d c petitioner and counsel for respondent appeared at the hearing and offered evidence and argument in respect of the pending motion during the hearing petitioner offered as an exhibit a purported copy of petito corporation’s tax_return for the document that petitioner offered lacked a signature and petitioner had redacted all numerical entries for the purpose of submission of the document as an exhibit the court declined to admit the exhibit as evidence in support of his position that there was no record of petito corporation’s filing of a return or an election counsel for respondent offered as an exhibit a certified transcript of account purporting to show that petito corporation did not file a tax_return for the court permitted counsel for respondent to withdraw the offer of the exhibit due to questions regarding the scope of the search that was performed in preparing the transcript counsel for respondent nevertheless argued that petitioner had the burden of showing that petito corporation made the requisite election following the hearing the parties filed a stipulation including as an exhibit exhibit 1-p a copy of petito -5- corporation’s tax_return purportedly taken from petitioner’s records the signature line on the tax_return is blank further although the tax_return includes as an attachment a statement that petito corporation elects to have the unified s_corporation audit and litigation procedures apply to it the signature line under the election is blank the stipulation states that respondent objects to the admission of the exhibit on the grounds of relevance and because the exhibit is neither the original nor an exact duplicate thereof the parties did not stipulate that the tax_return was filed with the internal_revenue_service irs discussion jurisdiction sec_6241 the court's jurisdiction is dependent upon a valid notice_of_deficiency and a timely filed petition for redetermination see rule a and c 93_tc_22 90_tc_142 petitioner challenges the validity of the notice_of_deficiency on the ground that respondent failed to comply with the unified sdollar_figurecorporation audit and litigation procedures see eg 87_tc_783 taxpayer may challenge validity of notice_of_deficiency on the ground that commissioner - failed to comply with the partnership audit and litigation procedures the unified s_corporation audit and litigation procedures are set forth in subchapter_d of chapter of subtitle f ’ sec_6241 provides except as otherwise provided in regulations prescribed by the secretary the tax treatment of any subchapter_s_item shall be determined at the corporate level brastern states cas agency inc v commissioner 96_tc_773 95_tc_1 the unified s_corporation audit and litigation procedures were intended to promote the consistent treatment of s items among s_corporation shareholders see allen family foods inc v commissioner tcmemo_2000_327 s rept pincite 1982_2_cb_718 pursuant to the authority granted under sec_6241 the secretary promulgated regulations prescribing exceptions to the unified s_corporation audit and litigation procedures in particular sec_301_6241-1t c temporary proced admin regs supra provides that the unified s_corporation subchapter_d of chapter of subtitle f was codified pursuant to the subchapter_s_revision_act_of_1982 publaw_97_ sec_4 stat effective with respect to tax years beginning after date secs were repealed under the small_business job protection act of publaw_104_188 sec c 110_stat_1755 effective with respect to tax years beginning after date _7- audit and litigation procedures generally are not applicable to a small_s_corporation defined as an s_corporation with five or fewer shareholders each of whom is a natural_person or an estate on the other hand the regulations permit small sdollar_figurecorporations to elect into the unified_audit and litigation procedures specifically sec_301_6241-1t c v temporary proced admin regs fed reg date provides v election to have subchapter_d of chapter apply-- a in general notwithstanding paragraph c of this section a small_s_corporation may elect to have the provisions of subchapter_d of chapter of the code apply with respect to that corporation b method of election a small_s_corporation shall make the election described in paragraph c v a of this section for a taxable_year of the corporation by attaching a statement to the corporate return for the first taxable_year for which the election is to be effective the statement shall be identified as an election under sec_301 1t c v a shall be signed by all persons who were shareholders of that corporation at any time during the corporate taxable_year to which the return relates and shall be filed at the time determined with regard to any extensions of time for filing and place prescribed for filing the corporate return c years covered by election the election shall be effective for the taxable_year of the corporation to which the return relates and all subsequent taxable this regulation is effective with respect to s_corporation tax returns due on or after date see sec_301_6241-1t c temporary proced admin regs fed reg date -8- years of the corporation unless revoked with the consent of the commissioner consistent with the regulation guoted above the unified s_corporation audit and litigation procedures are not applicable to petito corporation unless petitioner can demonstrate that petito corporation made a valid election under sec_301 1t c v temporary proced admin regs supra as the moving party petitioner bears the burden_of_proof see 92_tc_729 citing southern cal loan association v commissioner 4_bta_223 casqueira v commissioner tcmemo_1981_428 admissibility of exhibit 1-p as indicated respondent objects to the admission of exhibit 1-p a purported unsigned copy of the tax_return and election retained by petito corporation on the grounds of relevance and because the exhibit is neither the original nor an exact duplicate thereof proceedings in this court are conducted in accordance with the federal rules of evidence see sec_7453 rule relevant evidence means evidence having any tendency to make the existence of any fact that is of consequence to the determination of the action more or less probable than it would be without the evidence see fed r evid the issue before us is whether -9- petito corporation made a timely election petitioner testified that he prepared and filed a timely tax_return and election on behalf of petito corporation certainly petitioner is entitled to have the court consider evidence of a retained copy of the return and election purportedly filed we conclude that the document is relevant the remainder of respondent’s objection--that the exhibit is neither an original nor an exact duplicate--is nonsensical petitioner claims to have filed the return and election with respondent it would be entirely consistent with this testimony that petitioner would not have the original return or election in his possession furthermore petitioner testified that he photocopied the return and election prior to signing the documents thus respondent’s suggestion that the exhibit is not an exact duplicate has no foundation see fed r kvid and and exhibit 1-p is relevant and admissible and respondent’s objection is overruled whether petito corporation made a valid election based on this record we are not satisfied that petito corporation made a valid election to have the unified s_corporation audit and litigation procedures apply to it pursuant to sec_301_6241-1t c v temporary proced admin regs supra the purported copy of petito corporation’s --10- tax_return and election is insufficient to establish that petito corporation made a timely election there is no documentary_evidence reflecting that the purported corporate tax_return or the purported election attached to the return was ever signed or mailed other than petitioner’s general statement that he executed the return and election and mailed the documents the record is devoid of any specific identifiable_event relating to a mailing of the tax_return to the irs compare for example 92_tc_793 affd 909_f2d_1155 8th cir where there was specific identifiable and independent evidence that a tax_return was mailed to the irs 53_tc_235 where the taxpayer presented specific credible_evidence as to the timely filing of an election under s and zaretsky v commissioner tcmemo_1967_247 where the court concluded after hearing three witnesses that the taxpayer mailed a valid election and consent to the irs in this case we do not accept petitioner’s unsupported self-serving testimony see 99_tc_202 we note that the failure to check the box on petito corporation’s return indicating that the corporation is subject_to the consolidated audit procedures of sec_6241 through is consistent with our conclusion --11- that an election was not filed with the irs under the circumstances we hold that respondent was not obliged to issue an fsaa to petito corporation consequently the notice_of_deficiency that respondent issued to petitioner is valid we shall deny petitioner’s motion to reconsider the court’s order denying petitioner’s motion to dismiss petitioner failed to demonstrate that the notice_of_deficiency in this case is invalid to reflect the foregoing an order will be issued denying petitioner’s motion to reconsider denial of motion to dismiss
